Citation Nr: 0316710	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in April 2000.  That decision denied the 
veteran's claims of entitlement to an increased evaluation 
for migraine headaches and scars, granted the veteran's claim 
for an increased evaluation for a back disability to 30 
percent, denied service connection for bilateral hearing 
loss, and denied entitlement to TDIU.  The denial of an 
increased rating for migraine headaches and entitlement to 
TDIU were duly appealed.

An RO decision in April 2003 granted service connection and 
assigned a 10 percent rating for the veteran's neurological 
manifestations of sciatic radiculopathy L5-S1, wedge 
deformity of thoracic vertebrae and L2-3 disc space 
narrowing.  As the veteran did not appeal for the assignment 
of a higher rating, this issue is not in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The veteran asserts that his service-connected migraine 
headaches have increased in severity and frequency since the 
last VA examination in February 2000.  VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination 38 C.F.R. § 3.159(c)(4) 
(2002).

The Board also notes that since the last opinion addressing 
the veteran's employability service-connected has been 
granted for neurological manifestations of sciatic 
neuropathy.  The medical evidence addressing the veteran's 
ability to sustain substantially gainful employment predates 
the grant of service connection for sciatic neuropathy.  
Thus, an examination and opinion that takes into account all 
of the veteran's service-connected disabilities is warranted.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The veteran should be scheduled for 
an examination by a neurologist to 
determine the nature and severity of the 
veteran's headache disorder.  The 
examiner should obtain a detailed 
clinical history with respect to the 
severity, duration and frequency of the 
veteran's migraine headaches and note 
whether any such headaches are 
prostrating in nature.  Any testing 
deemed necessary should be accomplished.  
The claims folder should be made 
available to the examiner in conjunction 
with the evaluation.  

The neurologist should also provide an 
opinion as to whether the veteran's 
service-connected migraine headaches, 
thoracolumbosacral disability, and 
neurological manifestations of sciatic 
radiculopathy L5-S1, wedge deformity of 
thoracic vertebrae and L2-3 disc space 
narrowing precludes his ability to obtain 
and maintain substantially gainful (more 
than marginal) employment.  The examiner 
should note whether the veteran's 
service-connected disabilities alone, 
without regard to age or nonservice-
connected disabilities, would prevent him 
from securing or following a 
substantially gainful occupation.  The 
examination should include all necessary 
tests and studies.  The examiner must be 
afforded an opportunity to review the 
veteran's claims file in conjunction with 
the examination.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 30 percent for 
migraine headaches and a TDIU.  If either 
claim is not granted to the veteran's 
satisfaction, the veteran and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




